Citation Nr: 0729336	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a left little toe 
bunionectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

The appeal was remanded by the Board in June 2007 for a 
hearing.  In July 2007, the veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
with the veteran sitting in the Cleveland RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) sitting in 
Washington DC.  Previously, the veteran had presented 
testimony at a hearing at the Cleveland RO before a Decision 
Review Officer (DRO) in February 2004.  Transcripts of these 
hearings are in the veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her July 2007 hearing, the veteran contended that her 
service-connected residuals of a left little toe bunionectomy 
has aggravated her other foot conditions.  Further, she 
testified that she suffered from very bad cramps in her foot 
and had to walk slowly to prevent stubbing her foot.  The 
veteran also stated that she developed calluses on her foot 
because her gait was altered and had occasional numbness.  

At the time of her last VA examination in connection with her 
claim in March 2003, the veteran was found to have 
significant shortening of the left fifth toe from where her 
bunion was excised which pushed and overlapped against the 
fourth toe and caused some deformity with some clawing and 
rotation of that fourth toe.  There was tenderness on the 
plantar surface underneath the fifth metatarsal head with a 
small callus.  There was no other deformity on the rest of 
the foot.  A March 2003 VA x-ray of the left foot revealed 
minimal degenerative arthritic changes of the fifth 
metatarsophalangeal joints and some of the interphalangeal 
joints of the left foot and deformity of the head of the 
fifth metatarsal.  

In a June 2007 VA treatment entry, which has not been 
reviewed by the RO in the first instance, the veteran was 
observed to have pes cavus high arch feet with cavo varus 
fore foot.  It was also noted that radiograph images dated in 
2003 showed one third shortening of the left fifth metatarsal 
with lack of the fifth metatarsal joint.  The diagnoses were 
pes cavo varus, bilateral brachy metatarsals of the fifth 
metatarsals, bilateral fifth hypermoblile toes, and painful 
callus on the plantar lateral left foot.  

The veteran is seeking a 30 percent rating for severe foot 
injuries under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  In 
the May 2004 statement of the case (SOC), the RO considered 
Diagnostic Codes 5278, 5280, 5282, and 5284.  Because the 
veteran is claiming that her service-connected residuals of a 
left little toe bunionectomy have aggravated her other foot 
conditions and there is medical evidence of additional foot 
related problems in the June 2007 VA treatment entry 
discussed above that have not been considered by the RO, the 
Board finds that a remand is necessary to ascertain the 
relationship between the veteran's service-connected 
disability and these new disabilities, if any, in order to 
properly evaluate her claim.  

In this regard, the Board notes that the veteran has not been 
provided with the new laws and regulations pertinent to her 
contention that her service-connected disability has 
aggravated her other foot conditions.  In September 2006, 
while this appeal was pending, this regulation was amended; 
therefore, on remand, the RO should provide the veteran with 
both the old version of the regulation prior to the amendment 
and the new version.  38 C.F.R. § 3.310(a) (2006) and 71 Fed. 
Reg.52744-52747 (Sept. 7, 2006) (effective October 10, 2006) 
(to be codified at 38 C.F.R. § 3.310(b) (2007)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with her claim 
for aggravation of foot conditions by her 
service-connected residuals of a left 
little toe bunionectomy.  The letter 
should inform her of the information and 
evidence that is necessary to substantiate 
the claim; (2) inform her about the 
information and evidence that VA will seek 
to provide; (3) inform her about the 
information and evidence she is expected 
to provide; and (4) ask her to provide any 
evidence in her possession that pertains 
to the claim.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions she is claiming the 
disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 71 Fed. Reg.52744-
52747 (Sept. 7, 2006) (effective October 
10, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)).  

2.  After the aforementioned development 
has been completed, please schedule the 
veteran for a VA examination to evaluate 
her left foot.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the veteran's 
residuals of a left little toe 
bunionectomy has aggravated or caused 
other foot problems.  In particular, to 
the extent possible, the examiner should 
opine whether the veteran's June 2007 VA 
findings of pes cavus high arch feet with 
cavo varus fore foot were either (a) 
proximately caused by or (b) proximately 
aggravated by her service-connected 
residuals of a left little toe 
bunionectomy, and, if so, to what degree, 
as opposed to there being more likely due 
to some other factor or factors.  
Further, the examiner should opine as to 
the relationship between the veteran's 
service-connected residuals of a left 
little toe bunionectomy and foot cramps, 
calluses, and numbness in her foot.  The 
examiner should identify any residuals of 
the left little toe bunionectomy 
including but not limited to scars.

When rendering the opinion, the examiner 
should consider the March 2003 VA 
examination that found significant 
shortening of the left fifth toe from 
where the bunion was excised which pushed 
and overlapped against the fourth toe and 
caused some deformity with some clawing 
and rotation of that fourth toe and 
tenderness on the plantar surface 
underneath the fifth metatarsal head with 
a small callus.  Please also note the 
March 2003 VA x-ray of the left foot that 
revealed minimal degenerative arthritic 
changes of the fifth metatarsophalangeal 
joints and some of the interphalangeal 
joints of the left foot and deformity of 
the head of the fifth metatarsal.  

Additionally, see the June 2007 VA 
treatment entry in which the veteran was 
observed to have pes cavus high arch feet 
with cavo varus fore foot.  The diagnoses 
were pes cavo varus, bilateral brachy 
metatarsals of the fifth metatarsals, 
bilateral fifth hypermoblile toes, and 
painful callus on the plantar lateral 
left foot.  

3.  The veteran must be properly informed 
of her scheduled VA examination, and she 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of her failure to report.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to the issue, 
including both the old and the new version 
of the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



